Citation Nr: 1635207	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  05-28 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2009, the Veteran testified in a Travel Board hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's file in VBMS.  In March 2012, the Veteran was provided a letter advising him that the VLJ who presided over the August 2009 Travel Board hearing had since retired.  The Veteran was offered the opportunity to testify at another Board hearing, but he did not respond within 30 days as requested.  Therefore, the Board proceeds with the Veteran's appeal.

This matter has a lengthy and complex procedural history, and has been remanded by the Board in November 2009, June 2012, February 2013, July 2013, and February 2015 for compliance with previous Board Remands and to obtain an adequate medical opinion addressing the etiology of the claimed diabetes mellitus.  The Board's numerous attempts to obtain an adequate opinion regarding the etiology of the diabetes mellitus have been frustrated.  As such, in November 2015, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in endocrinology with regard to the appeal of service connection for diabetes mellitus.  In August 2016, a VHA medical opinion was received by the Board from the requested endocrinologist.



FINDINGS OF FACT

1.  The Veteran was exposed to toxic chemicals in service, to include polychlorinated biphenyls (PCBs) and herbicides.

2.  The Veteran has a current diagnosis of diabetes mellitus, type II.

3.  The current diabetes mellitus is etiologically related to the in-service toxic chemical exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, as due to exposure to toxic chemicals in service, have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for diabetes mellitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Diabetes Mellitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of presumptive service connection for a chronic disease (diabetes mellitus) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he has diabetes mellitus as the result of exposure to toxic chemicals during active duty.  As discussed, in detail, in the February 2015 Board Remand, the Board concedes the Veteran's reported in-service work history at the St. Juliens Creek Annex.  Further, the Board accepts, as credible, the Veteran's statements regarding his exposure to toxic chemicals, particularly, that barrels were punctured by a forklift and he was required to mop up the spilled chemicals.  As such, the Board finds that the Veteran was exposed to toxic chemicals, to include PCBs and herbicides.

The Board next finds that the Veteran has a current diagnosis of diabetes mellitus.  The record reflects that the Veteran was diagnosed with diabetes mellitus in August 2003.  The Veteran was prescribed medication for diabetes from 2005 to 2010.  In 2010, the Veteran underwent a gastric bypass, and diabetes mellitus resolved following gastric bypass surgery and weight loss.  In this regard, service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Board finds that the evidence is in relative equipoise on the question of whether the current diabetes mellitus is related to exposure to toxic chemicals during service.  In light of the complexity of the issue and the numerous, unsuccessful attempts to obtain an adequate opinion regarding the etiology of the diabetes mellitus, in November 2015, the Board requested a VHA medical opinion from a physician with expertise in endocrinology to assist in resolving the issue on appeal.  In August 2016, a VHA endocrinologist noted that, although details of the Veteran's toxic chemical exposure is not available, it is possible that the exposure was to high levels, but for a brief period of two weeks.  Unlike other chemicals, the VA endocrinologist explained that PCBs are stored in adipose tissue for an indefinite period of time; therefore, the fact that exposure was brief does not rule out its effect being noted after several years or even decades.  Ultimately, the VHA endocrinologist opined that it is likely that the exposure to PCBs and herbicides while in service played a significant role in the Veteran's subsequent development of type 2 diabetes.  The VHA endocrinologist further explained that the fact that type 2 diabetes is in remission after a weight loss of 200 pounds does not rule out the role of PCBs or other Metabolism Disrupting Chemicals in the development of type 2 diabetes.  

The Board finds the VHA endocrinologist's medical opinion regarding the etiology of the Veteran's diabetes mellitus to be probative.  The opinion is competent and probative medical evidence because it is factually accurate, as it appears the VHA endocrinologist had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate rationale for the conclusion based on medical principles.

In this case, there is no other competent (or adequate) medical opinion of record against the claim that directly addresses the etiology of the Veteran's diabetes mellitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current diabetes mellitus is etiologically related to the toxic chemical exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a direct basis, there is no need to discuss 

service connection on a presumptive basis, or any other theory, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for diabetes mellitus, type II, as due to exposure to toxic chemicals, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


